Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 1 of 10 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

IMANI A. MARGERUM, )
)

Plaintiff, )

)

Vv. ) No.:

)

COLLEGE OF LAKE COUNTY, an Illinois )
Not-For-Profit Corp.; CHRISTINE LEWIS, )
Individually, )
)

Defendants. )

PLAINTIFF’S COMPLAINT AT LAW AND JURY DEMAND

Plaintiff, IMANI A. MARGERUM (“MARGERUMY”), by and through her attorneys,
MAYER & MARSH, for her Complaint at Law against Defendants, COLLEGE OF LAKE
COUNTY (“CLC”), an Illinois Not-For-Profit Corporation; and CHRISTINE LEWIS (“LEWIS”),
Individually, alleges and states as follows:

JURISDICTION

1. This action for legal relief and money damages arises under, and the jurisdiction of
this Court is invoked pursuant to, Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended,
42 U.S.C. Section 2000e, e¢ seqg.; the Civil Rights Act of 1991 (“CRA ‘91"); the Thirteenth and
Fourteenth Amendments to the United States Constitution, the violation of which is actionable
pursuant to 42 U.S.C. §1983, and 28 U.S.C. §§ 1331 and 1343(a)(4), and the laws of the State of
Illinois. Plaintiffs also invoke the supplemental jurisdiction of this Court to decide ancillary and

pendent claims arising under state law.
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 2 of 10 PagelID #:2

VENUE

2. Venue is proper in this Court as all acts complained of occurred in the City of

Grayslake, County of Lake and State of Illinois.
PARTIES

3, Plaintiff, MARGERUM is a 42-year-old African American female citizen of the
United States of America and a resident of the City of Grayslake, County of Lake, State of Illinois.
MARGERUM was employed by Defendant, CLC as a seasonal part-time Professional Academic
Advisor since June, 2010. At the time her employment was terminated, MARGERUM was the only
female African American Professional Academic Advisor employed by CLC. MARGERUM filed
atimely charge of discrimination with the Equal Employment Opportunity Commission (“EEOC”),
on or about October 26, 2016, identified as Charge No. 846-2016-39508, a copy of which is attached
hereto as Ex. “A,” and incorporated by reference herein. In and around April, 2017, MARGERUM,
CLC, and the EEOC conducted a mediation and the Parties agreed to certain employment conditions
with which CLC failed to comply. MARGERUM subsequently filed a second timely charge of
discrimination with the EEOC, on or about April 12, 2018, identified as Charge No. 440-2018-
02977, a copy of which is attached hereto as Ex. “B,” and incorporated by reference herein. On or
about August 20, 2018, MARGERUM received a “Notice of Right to Sue,” issued by the EEOC, a
copy of which is attached hereto as Ex. “C,” and incorporated by reference herein. This action was
commenced by the filing of this Complaint within ninety (90) days after MARGERUM’s receipt of
the aforesaid Nolice of Right to Sue and, therefore, MARGERUM has met all the administrative and

time requirements of CRA ‘91.
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 3 of 10 PagelID #:3

4, Defendant, CLC, is an Illinois Not-For-Profit corporation organized pursuant to the
laws of the State of Illinois and the employer of the individually named Defendant. CLC is an
“employer” as defined in 42 U.S.C. § 2000e(b) in that it had 15 or more employee for each working
day in twenty or more calender weeks in the preceding year.

5. Defendant, LEWIS is an employee, agent and servant of Defendant, CLC. At all
times relevant hereto, LEWIS was the duly appointed and acting Director of Academic Advising of
CLC’s student advisory department, acting within the scope of her authority and under the statutes,
ordinances, regulations, policies, customs, practices and usages of CLC.

COUNT I

6. As Paragraph 6 of Count I of this Complaint, Plaintiff, MARGERUM re-alleges and
incorporates Paragraphs 1-5 as though fully set forth herein.

7. At all relevant times, Plaintiff, MARGERUM was treated less favorably than
similarly situated Non-A frican-American employees, discriminated against on the basis of her race
and age, harassed and retaliated against by Defendants. Examples of said discrimination, harassment
and retaliation include, but are not limited to, the following:

a. Throughout 2016 and continuing to July, 2017, Defendant, LEWIS discriminated,
harassed and retaliated against MARGERUM by reprimanding and writing her up for
not arriving at work on time, even when MARGERUM arrived at work mere seconds
or minutes later than her required start time. On numerous occasions LEWIS
reprimanded and wrote MARGERUM up for not clocking into work on time or
arriving to work on time, even when MARGERUM arrived in the office before her
scheduled start time, but completed her clock-in mere second or minutes after her
scheduled start time. LEWIS did not similarly discipline other younger, Non-
African-American employees of CLC’s advisory department who also failed to arrive
at and/or clock in for work on time. MARGERUM was subjected to such
unwarranted and adverse action as a result of her race, age and in retaliation for

reporting the tardiness of other Non-African-American employees and pursuing her
Constitutionally protected rights through the EEOC.
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 4 of 10 PagelD #:4

8,

In or around August, 2016, Defendant, LEWIS abruptly changed MARGERUM’s
schedule from seasonal part-time employment to a year-round employment. LEWIS
advised MARGERUM she could resign her position with CLC if she did not agree
with this change in the terms of her employment. MARGERUM was given no
advance notice of, had no input in, and did not voluntarily agree to this change in the
terms ofher employment. Other younger, seasonal part-time Non-A frican-American
employees of CLC’s advisory department who did not voluntarily agree to this
change in the terms of their employment were allowed to remain seasonal part-time
employees. Nevertheless, MARGERUM was forced to submit to this change in the
terms of her employment or have her employment terminated. MARGERUM was
subjected to such unwarranted and adverse action as a result of her race, age and in
retaliation for reporting the tardiness of other Caucasian employees.

In or around September, 2016, Defendant, LEWIS and/or Defendant, CLC’s human
resources department abruptly and unilaterally recalculated MARGERUM’s accrued
sick time hours. As a result of this unilateral recalculation, MARGERUM lost
approximately 200 hours of sick time she accrued throughout the course of her
employment. Due to the change in her employment schedule from seasonal to year-
round, MARGERUM was forced to utilize her accrued sick time to take time off
from work to attend doctors’ appointments for herself, and to attend doctors’
appointments and therapy sessions for her two special needs children. MARGERUM
was subsequently disciplined and written-up for being away from work to attend
these doctors’ appointments and therapy sessions for her and her two special needs
children because she no longer had sufficient sick time hours for these appointments.
MARGERUM was given no advance notice of, had no input in, and did not
voluntarily agree to this change in the terms of her employment. Other Caucasian
employees of CLC’s advisory department did not have their accrued sick time hours
similarly recalculated. MARGERUM was subjected to such unwarranted and
adverse action as a result of her race, age, and in retaliation for reporting the tardiness
of other Caucasian employees.

On or about October 13,2016, MARGERUM filed a written charge of discrimination
with the EEOC complaining about the above discrimination, harassment and
retaliation. However, MARGERUM’s complaints were ignored, and LEWIS’ and
CLC’s discrimination and harassment of MARGERUM continued and intensified in
retaliation for her filing and pursing her EEOC charge.

Plaintiff, MARGERUM reported the above discrimination, harassment and retaliation

to Defendant, CLC’s Associate Vice President of Student Development, Karen Hlavin.

MARGERUM also reported the above discrimination, harassment and retaliation to CLC’s Director

of Human Resources, Julia Guiney. However, the discrimination, harassment and retaliation

continued despite MARGERUM’s objections and protestations.

4
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 5 of 10 PagelD #:5

9. Plaintiff, MARGERUM’s employment with Defendant, CLC was twice suspended
in May and July, 2017, and her employment was terminated on August 22, 2017, due to issues
concerning her timeliness in reporting to and/or clocking in for work.

10. Defendants’ racial discrimination, harassment and retaliation of and against Plaintiff,
MARGERUM was unwarranted, unwanted and unwelcome.

11. Defendants’ discrimination, harassment and retaliation of Plaintiff, MARGERUM
as alleged herein created a hostile and intimidating work environment, substantially interfered with
MARGERUWM’s ability to perform her job, and constitute a violation of Title VII, CRA ‘91, and 42
U.S.C. § 1983.

12. Asadirect and proximate result of Defendants’ actions in violation of Title VII, CRA
‘91, and 42 U.S.C. § 1983 as set forth herein, Plaintiff, MARGERUM suffered great monetary and
compensatory damages, including but not limited to pain and suffering, stress, embarrassment,
humiliation, lost wages, and negative employment reviews.

13. Defendants’ actions as set forth herein were willful, intentional and malicious and
justify an award of punitive damages.

WHEREFORE, Plaintiff, IMANI A. MARGERUM prays for judgment against COLLEGE
OF LAKE COUNTY, an Illinois Not-For-Profit Corporation, and CHRISTINE LEWIS, and award
Plaintiff the damages in excess of $75,000.00, plus punitive damages, costs, reasonable attorneys
fees, and such other relief as the Court may deem just and appropriate.

COUNT I
14. As Paragraph 14 of Count II of this Complaint, Plaintiff, MARGERUM re-alleges

and incorporates Paragraphs 1-13 as though fully set forth herein.
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 6 of 10 PagelD #:6

15. At all relevant times, Defendant, LEWIS was an agent, servant and employee of
Defendant, CLC and was acting within the scope of her authority.

16. After Defendant, LEWIS’ actions as herein described occurred, Plaintiff,
MARGERUM made numerous complaints to Defendant, CLC as set forth herein. No favorable
response has ever been made by CLC to MARGERUM regarding said complaints.

17. Atall relevant times, Defendant, CLC developed and maintained policies or customs
exhibiting deliberate indifference to the constitutional rights of older African American female
employees of the CLC which caused the violation of the rights of Plaintiff, MARGERUM.

18. —_It was the policies and/or customs of Defendant, CLC to inadequately supervise and
train its employees, including Defendant, LEWIS, thereby failing to adequately discourage further
constitutional violations on the part of its employees.

19. As a result of the above described policies and/or customs, Defendant, CLC’s,
employees, including Defendant, LEWIS, believed her actions would not be properly monitored by
supervisory personnel and her misconduct would not be investigated or sanctioned, but rather would
be tolerated and accepted.

20. The above described policies and/or customs demonstrated a deliberate indifference
on the part of policymakers of Defendant, CLC to the constitutional rights ofits employees, and were
the cause of the violations of the rights of Plaintiff, MARGERUM as alleged herein. Accordingly,

MARGERUM claims damages for the injuries set forth above against CLC under 42 U.S.C. § 1983.
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 7 of 10 PagelD #:7

WHEREFORE, Plaintiff, IMANI A. MARGERUM prays for judgment against COLLEGE
OF LAKE COUNTY, an Illinois Not-For-Profit Corporation, and CHRISTINE LEWIS, and award
Plaintiff the damages in excess of $75,000.00, plus costs, reasonable attorneys fees, and such other
relief as the Court may deem just and appropriate.
Respectfully submitted,

MAYER & MARSH

By: /s/ Michael V. Marsh
One of Plaintiffs’ Attorneys

Marc S. Mayer

Michael V. Marsh

MAYER & MARSH

123 West Madison Street, Suite 700
Chicago, Illinois 60602

Phone: (312) 980-0462

Facsimile: (312) 980-0465

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a jury trial as provided by Federal Rule of Civil Procedure 38(a).
Respectfully submitted,
MAYER & MARSH

By: /s/ Michael V. Marsh
One of Plaintiffs’ Attorneys
DATED: November 19, 2018

Michael V. Marsh
MAYER & MARSH

123 West Madison Street
Suite 700

Chicago, Illinois 60602
Phone: (312) 980-0462
Facsimile: (312) 980-0465
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 8 of 10 PagelID #:8

 

 

 

 

 

EEOC Form 6 (11403)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
Thig farm is affacted by the Privacy Act of 1974. See enciosed Privacy Act [| FEPA
Statement and other information before completing this form.
- [X] ee0c 846-2016-39508
illinois Department Of Human Rights . and EEOC
State or local Agency, if any
Name (indicate Mr, Ms., Mrs.) Home Phone (incl Area Code) Date of Birth
Ms. Imani A. Margerum (708) 846-6774 06-07-1976

 

 

 

Street Address City, State and ZIP Code
424 Greenhaven Lane, Apt. 2¢25, Gurnee, IL 60031

=

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others (/f more than two, list under PARTICULARS below )

 

 

 

 

 

 

 

 

 

Name . No, Employees, Members Phone No, (Include Area Code)
COLLEGE OF LAKE COUNTY . . 600 orMore | (847) 543-2000

Street Address City, State and ZIP Code

19351 West Washington Street, Grayslake, IL 60030 :

Name No, Employees, Mambers Phone No. (include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es}) . , , "| DATE(S) DISCRIMINATION TOOK PLACE

" Earlest’ * Latest

Ix] RAGE [_] COLOR LJ se . [| RELIGION [| NATIONALORIGIN | 40-13-2016

[| RETALIATION [| AGE DISABILITY [| GENETIC INFORMATION |
OTHER (Specify) , [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if adaitional paper is needed, attach extra sheel(s))
| began my employment with Respondent on or about June 7, 2010. My current position is
Professional Academic Adviser. During my employment ! was subjected to different terms and
conditions of employment, including but not limited to, having my attendance scrutinized, having my
work schedule changed with little notice, being denied the use of earned leave and being disciplined
for infractions that my co-workers were not disciplined for. Respondent was aware of my disability. |

ao

requested a reasonable accommodation which was tot provided. .

| believe that | have been discriminated against because of my race, Black, in violation of Title VI of
the Civil Rights Act of 1964, as amended.

| believe that 1 have been discriminated against because of my disability, in violation of the
Americans with Disabilities Act of 1990, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, ifany. | NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if | change my addyess or phone number and | will . .
cooperate fully with them in the processing of my charge In accordance with thelr

 

 

 

procedures ° . | swear or affirm that | have that [tig true to
I daclare under penalty of perjury that the above is true and correct. the best of my knowledge, info ey "

 

 
     

 

SIGNATURE OF COMPLAINANT
OCT 2 6 2016
VY iol \4| \ lo \ 0 q ¢ ‘ SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
oS Datel! } ™ Charging Party signatura\\ EXHIBIT CHICAGO DISTRICT OF FICE

 

 

 

A

   

 
Case: 1:18-cv-07683 Document #: 1 Filed: 11/19/18 Page 9 of 10 PagelD #:9

 

 

 

 

 

 

 

 

EEOC Form 5 (11/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
EEOC 440-2018-02977
Illinois Department Of Human Rights and EEOC
State or local Agency, ifany
Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth
Imani Margerum (708) 846-6774 1976
Street Address City, State and ZIP Code

P.O. Box 576, GRAYSLAKE, IL 60030

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (/fmore than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
COLLEGE OF LAKE COUNTY 201 - 500 (847) 543-2000
Street Address City, State and ZIP Code

19351 W. Washington Street, GRAYSLAKE, IL 60030

 

 

 

 

 

Name No. Employees, Members Phone No,

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es),) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE [| COLOR SEX [| RELIGION [| NATIONAL ORIGIN 08-22-2017 08-22-2017
RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (/fadditional paper is needed, attach extra sheet(s)):
I began employment with Respondent in or around June 2010. My position was Academic Advisor, During my employment I filed
EEOC charge# 846-2016-39508, Subsequently, I was subjected to different terms and conditions of employment than non-
complaining employees and non-Black and male employees, including, but not limited to: scrutiny, attendance monitoring, and
discipline. I complained to no avail. Subsequently, I was discharged, I believe that I have been discriminated against because of
my race, Black, and my sex, female, and in retaliation for engaging in protected activity, in violation of Title VI of the Civil
Rights Act of 1964, as amended.

 

 

I want this charge filed with both the EEOC and the State or local Agency, ifany. I will NOTARY ~ When necessary for State and Local Agency Requirements
advise the agencies if] change my address or phone number and ! will cooperate fully with
them in the processing of my charge in accordance with their procedures.

 

I swear or affirm that I have read the above charge and that it is true to the

 

 

I declare under penalty of perjury that the above is true and correct. best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DA’ EXHI BIT

(Gnonth, day, year)

Digitally signed by Imani Margerum on 04-12-2018 02:28 PM EDT

 

 

 

   
 

. Lt. LO-CV- ocument #: led: 9/18 Page 10 of 10 PagelD #:10 .

_—

EEOG Form 161 (11/16)

To: Imani Margerum
P.O. Box 576
Grayslake, IL 60030

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

From: Chicago District Office
500 West Madison St
Suite 2000

Chicago, IL 60661

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CER §1601.7(a))

EEOC Chargene: “47” EEOC Representative Telephone No. _

Grace Swierczek,
440-2018-02977 Investigator
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

(312) 869-8144

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge .

A OOOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

~ ~ ” - - ao vee ” - == - -
, tt r + ~ we vo +e wos ood = ~ - ee -

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be theronly notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.
9/20

7 behalf of the Commission
7 Bn am

Enclosures(s) Julianne Bowman, (Date Malled)
District Director
cc COLLEGE OF LAKE COUNTY
+ of Kevin FE Nolf FO ~ ee pe FO 7 - > a
Robbins Schwartz

55 W. Monroe, Suite 800
Chicago, IL 60603

EXHIBIT

Ce

 

 

 

*.
